DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending. Claims 1-9 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Regarding Claim 1, Line 4 recites “intended to be partially delimit a gas jet”. This phrase appears grammatically incorrect. Applicant is suggested to consider amending to recite “intended to partially delimit a gas jet”. 
Claims 2-9 are subsequently objected for their dependencies upon a previously objected claim.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claim 1, Line 15 recites “substantially parallel”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How close to parallel must the direction be to be considered “substantially parallel”? It is noted that while Pg. 9, Lines 2-3 of the Specification provide an example of a tolerance, it is unclear if this provides a definition for “substantially”. Applicant may provide the tolerance values in the claim rather than only reciting “substantially”. 
Regarding Claim 6, Line 3 recites “preferentially”. The phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, limitations related to preferences will be treated as not being necessarily required of the claim. 
Regarding Claim 7, Lines 2-3 recite “wherein the axial tab extends axially so as to have an axial overlap zone with an upstream spoiler of a mobile wheel arranged downstream from the nozzle”. The claim appears to require a mobile wheel, however, the claim is with respect to a “nozzle” which does not contain a “mobile wheel”. It is unclear if the “mobile wheel” is required to be a part of the “nozzle” or not. For purposes of examination, this limitation will be treated as the tab being configured to have an axial overlap when in an assembly with a mobile wheel. 
Claims 2-5 and 8-9 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Beaujard et al. (US 2016/0169014 A1), hereinafter Beaujard, in view of Guemmer (US 2009/0317232 A1), hereinafter Guemmer, and Wiebe et al. (US 2014/0023483 A1), hereinafter Wiebe. 
Regarding Claim 1, Figures 1 and 11 of Beaujard teach a turbine nozzle (nozzle with vane 7) for a turbine engine comprising at least one vane (7) and a foot (portion radially inward of 7) which has a platform (9), the platform (9) comprising on one hand a radially external surface (radially outer surface of 9) from which each vane (7) extends and intended to be partially delimit a gas jet (see flow F) from the turbine engine, and on the other hand a radially internal surface (radially inner surface of 9) intended to partially delimit a gas blow-by cavity (see flow f) radially under the platform (9). Paragraphs [0057-0059, 0114] describe the assembly relative to flows F and f.  
Beaujard does not expressly teach wherein the nozzle is equipped with a passive system for reintroducing blow-by gas into the jet, the system comprising gas extraction orifices located on the foot, as well as gas reinjection orifices located on the radially external surface of the platform and/or on an upper surface of said at least one vane, said gas reinjection orifices being configured to redirect the gas flow from the gas blow-by cavity along a reinjection direction comprising a circumferential orientation as claimed. However, a passive system for reintroducing blow-by gas would have been obvious in view of Guemmer. 
Figure 3b(B, D) of Guemmer teaches a nozzle equipped with a passive system (16) for reintroducing blow-by gas into the jet, the system comprising gas extraction orifices (inlets of 16, other end compared to 17) located on the foot (2), as well as gas reinjection orifices (17) located on the radially external surface of the platform (outer portion of 2), said gas reinjection orifices (17) being configured to redirect the gas flow from the gas blow-by cavity (10) along a reinjection direction comprising a circumferential orientation (see arrows from 17 in Figure 3d for circumferential orientation) [0048, 0050]. The system (16) allows for fluid to be extracted and placed into the gas jet (main flow path) to energize the boundary flow [0068]. A low-energy boundary flow results in decreased efficiency and stability [0010]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle taught by Beaujard such that the nozzle is equipped with a passive system for reintroducing blow-by gas into the jet, the system comprising gas extraction orifices located on the foot, as well as gas reinjection orifices located 
Beaujard and Guemmer do not expressly teach wherein said reinjection direction has a radial orientation such that, viewed along an axial cross-section through any one of the gas reinjection orifices, said reinjection direction is parallel or substantially parallel locally with the radially external surface of the platform as claimed. However, orienting the direction to be parallel locally with the radially external surface of the platform would have been obvious in view of Wiebe. 
Figure 3 of Wiebe teaches the injection of fluid in a nozzle assembly, wherein the reinjection direction (of F2) has a radial orientation such that, viewed along an axial cross-section through any one of the gas reinjection orifices (54), said reinjection direction (of F2) is parallel or substantially parallel locally with the radially external surface (34) of the platform (50). Providing such a shallow angle (α) allows for the velocity of the flow (F2) to be maintained as much as possible for the energizing of the boundary layer [0034-0036]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the nozzle taught by Beaujard-Guemmer such that said reinjection direction has a radial orientation such that, viewed along an axial cross-section through any one of the gas reinjection orifices, said reinjection direction is parallel or substantially parallel locally with the radially external surface of the platform as suggested by Wiebe, to provide the benefit of maintaining the velocity of the redirected gas flow as the flow exits the reinjection orifices. 
Regarding Claim 2, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 1. 
The modification in Claim 1 by Guemmer results in the nozzle comprising channels (16) connecting pairwise the gas extraction orifices (entrance of 16), and the gas reinjection orifices (17) located on the radially external surface of the platform (2), or wherein the extraction orifices (entrances of 16) and the reinjection orifices (17) communicate with one or more internal cavities (16) provided in the platform (of 2), as exemplified by Figure 3b of Guemmer [0046-0050]. The entirety or portions of the passage (16) satisfy the broadest reasonable interpretation of “channels” and “cavities” as required by the claim since it forms a channel/cavity within the platform.
Regarding Claim 3, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 1. 
The modification in Claim 1 by Guemmer results wherein said gas reinjection orifices (17) open onto a downstream part of the radially external surface of the platform (of 2), as exemplified in Figure 3b of Guemmer [0046-0050]. The claim does not specify what is considered a “downstream part”. For example, a part downstream of the leading edge (5) would satisfy the broadest reasonable interpretation of a “downstream part”. 
Regarding Claim 4, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 1. 
The modification in Claim 1 by Guemmer results wherein the gas extraction orifices (entrance of 16) open onto a downstream surface of the foot (2), as exemplified by Figure 3b (B,D) of Guemmer [0048, 0050]. As seen in the cited figures, the entrances to (16) are formed on the downstream surfaces, therefore one of ordinary skill in the art practicing Guemmer would apply the teachings similarly to Beaujard by forming the orifices on the downstream surface. 
Regarding Claim 5, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 1. 
The modification in Claim 1 by Guemmer results wherein the gas extraction orifices are arranged on a stilt of the foot. As seen in Figures 1 and 11 of Beaujard, the flow (f) from where the extraction would occur from the modification by Guemmer primarily is present along the stilt portion (37) of the foot. Therefore, the orifice would be present on the stilt to extract said flow (f). 
Regarding Claim 6, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 1. 
Figure 11 of Beaujard teaches wherein the foot includes an axial tab (45) extending downstream [0099]. 
For purposes of expediting prosecution, assuming the “preferentially” limitation is required, the modification in Claim 1 by Guemmer results wherein the gas extraction orifices are arranged between the radially internal surface of the platform, and said axial tab. Figure 3b of Guemmer exemplifies various places where the gas extraction orifices (entrances of 16) may be formed. Therefore, the orifices would be expected to be capable of extracting blow-by gas from various places along the cavity, including between the radially internal surface of the platform, and said axial tab. 
Regarding Claim 7, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 6. 
Figure 11 of Beaujard teaches wherein the axial tab (45) extends axially so as to have an axial overlap zone with an upstream spoiler (19) of a mobile wheel (assembly of 1b) arranged downstream of the nozzle (assembly of 7) [0099]. 
Regarding Claim 8, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 1. 
Figure 1 of Beaujard teaches a turbine for a turbine engine comprising at least one nozzle (of 7) arranged between two mobile turbine wheels (of 1a, 1b) [0051 0057]. 
Regarding Claim 9, Beaujard, Guemmer, and Wiebe teach the nozzle as set forth in Claim 8. 
Beaujard teaches a turbine engine comprising at least one turbine [0001]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745